Citation Nr: 1403078	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-42 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia of the right knee with degenerative joint disease, status post arthroscopic chrondroplasty/synovectomy and medial retinacular imbrications, prior to June 1, 2011 exclusive of temporary total evaluations.

2.  Entitlement to a disability rating in excess of 30 percent for status post right total knee arthroplasty from June 1, 2011.

3.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to June 1, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), New Orleans Regional Office (RO) in Gretna, Louisiana.

During the pendency of the appeal, the Veteran was granted a temporary evaluation of 100 percent from January 25, 2007 to April 1, 2007, based upon the Veteran's right knee arthroscopy.  The Veteran was also granted a temporary evaluation of 100 percent from April 28, 2010 to June 1, 2011; and a 30 percent evaluation was assigned effective June 1, 2011, based upon the Veteran's total right knee arthroscopy.  

In a September 2012 rating decision, the RO granted a TDIU effective June 1, 2011.  As will be further discussed below, although the Veteran has not expressed disagreement with the effective date assigned for the grant of TDIU, since this claim is part and parcel of the Veteran's claim for increased evaluation for his right knee disability prior to June 1, 2011, originally filed in January 2007, as per the United States Court of Appeals for Veterans Claims' (Court) holding in Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), this does not represent a full grant of the benefits sought, and thus, the Veteran's TDIU claim remains on appeal for the time period prior to June 1, 2011.  Accordingly, this issue remains on appeal and has been recharacterized as stated on the title page.

The issues of entitlement to a rating higher than 10 percent for chondromalacia of the right knee with degenerative joint disease, status post arthroscopic chrondroplasty/synovectomy and medial retinacular imbrications, prior to June 1, 2011 exclusive of temporary total evaluations, and entitlement to a TDIU prior to June 1, 2011, are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From June 1, 2011, the Veteran's status post total right knee replacement has been manifested by severe chronic residuals, including pain.


CONCLUSION OF LAW

From June 1, 2011, the criteria for a maximum 60 percent schedular rating for status post right total knee arthroplasty have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The provisions also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with all required notice in a letter mailed in March 2007, prior to the initial adjudication of the claim.

The record reflects that VA has obtained the Veteran's VA treatment records.  Further, the Veteran was afforded appropriate VA examinations.  The Board finds that the examination reports are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.  There is no indication that the disability has increased in severity since the most recent examination in February 2012.

Although the Board is remanding issues pertaining to other rating stages to obtain evidence that may be relevant to the claims, the Board finds that the rating stage from June 1, 2011 need not be remanded because the Board is awarding the maximum scheduler rating for that rating period.  No amount of additional evidence will result in a higher rating because TDIU is already in effect during that time period and includes consideration of the disability. Accordingly, the Board will address the merits of the claim.


II. Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's right knee disability currently is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).  This diagnostic code ode pertains to knee replacement (prosthesis).  It establishes a 100 percent evaluation for 1 year following implantation of a prosthesis.  Thereafter, it establishes a minimum 30 percent rating.  A maximum 60 percent rating is provided for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion, however, are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  Ankylosis of a knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees or a 50 percent evaluation if it is in flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis of a knee at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to zero degrees is considered full.  See 38 C.F.R. § 4.71, Plate II (2013). 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

III. Analysis

The Veteran's post-surgery medical records include a February 2012 VA examination.  The report reflects that the Veteran walked with the help of a knee brace and a cane.  During the examination, the Veteran reported that he experienced pain in his knee every day; he could not sit without pain with his knee bent at a 90 degree angle; and physical therapy had not, thus far, been successful.  The Veteran rated his pain, on a scale of one to ten, as a seven.  He stated that he could stand for fifteen minutes and that his walking distance was approximately 100 yards.

Range of motion testing of the right knee revealed flexion to 90 degrees, with pain from 60 to 90 degrees.  The Veteran did not have any limitation of extension or objective evidence of painful motion on extension.  Additionally, the Veteran did not have additional limitation of his right knee range of motion after repetitive use.  There was no evidence of bone loss, inflammatory arthritis, or joint ankylosis.  Physical examination revealed evidence of painful movement and pain on palpitation, but no weakness, crepitation, grinding, instability, tibial and or fibular impairment, or patellar or meniscus abnormality.  The Veteran had surgical scars that were not painful, unstable, or greater than 39 square centimeters.  

The examiner described the residuals of total right knee arthroscopy as pain and limited range of motion.  The examiner also noted that the Veteran was no longer working due to problems associated with his knees.  

Based on the above evidence, the Boards finds that the Veteran is entitled to a 60 percent rating as a result of the impairment from the total knee arthroscopy.   In this regard, the Board notes that the Veteran constantly uses a brace and a cane; he experiences constant pain, described as a 7 out of 10; he is unable to sit and bend his knee without pain; and physical therapy has not remedied his symptoms.   Accordingly, a 60 percent rating is appropriate for chronic residuals consisting of severe painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  This is so since June 1, 2011.

The Board has considered whether there is any other schedular basis for granting a higher rating or separate rating for the status post arthroplasty but has found none.   In this regard, the Board notes the Veteran's knee is not ankylosed and he does not have malunion or nonunion of the tibia and fibula.  In addition, he does not have recurrent subluxation or lateral instability.  He does have limitation of flexion; but, if the disability were rated on the basis of limitation of motion, it would not warrant a compensable rating.  It is clear that rating the disability on the basis of limitation of motion would not be to the Veteran's advantage.  Even so, the 60 percent rating is the maximum schedular rating permissible by law following the 1-year period after the knee replacement.  

IV. Extraschedular Considerations

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (2013).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right knee disability has been manifested by and limitation of motion, including due to pain and swelling.  The schedular rating criteria specifically provides ratings for these chronic residuals of a knee replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  In this case, comparing the Veteran's disability level and symptomatology of the right knee disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, a claim for TDIU after June 1, 2011 is not for consideration here as TDIU for the applicable period was granted by the RO in a September 2012 decision with consideration of this disability.


ORDER

Entitlement to a disability rating of 60 percent for status post right total knee arthroplasty from June 1, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

A review of the Veteran's claims file reveals that additional development is warranted prior to appellate review of the claims.  The September 2012 RO rating decision indicates that the Veteran is in receipt of benefits, due to his service connected disabilities, from the Social Security Administration (SSA).  Additionally, the September 2012 rating decision references an examiner's report assessing the Veteran's ability to work.  Neither the SSA records nor the referenced examiner's report have been associated with the paper or electronic claims file.  As these records may contain evidence pertinent to the Veteran's claims for entitlement to an increased rating for a right knee disability and to a TDIU both prior to June 1, 2011, the RO should associate these records with the claims file.

Accordingly, these issues are REMANDED for the following actions:

1.  The RO should associate with the paper or electronic claims file the Veteran's SSA records and the examiner's report referenced in the September 2012 RO rating decision. 

2.  The RO should also undertake appropriate development to obtain any other outstanding records pertinent to the issues on appeal.

3.  Thereafter, the RO should readjudicate the claims of entitlement to a rating higher than 10 percent for chondromalacia of the right knee with degenerative joint disease, status post arthroscopic chrondroplasty/synovectomy and medial retinacular imbrications, prior to June 1, 2011 exclusive of temporary total evaluations; and entitlement to a TDIU prior to June 1, 2011.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


